Citation Nr: 1341355	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  08-13 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel.


INTRODUCTION

The Veteran had active duty service from August 1982 to December 1985 and from March 1994 to September 1998. 
This matter comes before the Board of Veterans Appeals on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a right ankle disability.  In June 2007, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in May 2008.

In August 2009, the Veteran presented sworn testimony during a hearing in Washington, D.C., which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

In December 2009 the Board remanded this claim and ordered the RO or AMC to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, to include any private treatment records from the University of Alabama and any updated VA medical records.  Specifically, the Board requested the May 2008 X-ray report of the Veteran's right ankle, and the Magnetic Resonance Imaging (MRI) scan report referenced in the February 2009 University of Alabama treatment record.   

Pursuant to the Board's remand instructions, the RO sent the Veteran a letter requesting that he submit VA form 21-4142 to authorize the release of information from the University of South Alabama.  A review of the claims file reveals that the Veteran did not submit this form, and therefore treatment records from the University of South Alabama were not associated with the claims file.  Although the absence of the private treatment records from University of South Alabama is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records because the Veteran had an obligation to assist VA in the development of a right ankle disability claim by providing a signed and dated medical authorization form.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991).

Accordingly, the Board's remand instructions have been substantially complied with regarding the Veteran's claim of entitlement to service connection for a right ankle disability.  


FINDING OF FACT

The evidence of record shows that the Veteran has a right ankle disability that is etiologically related to his active service.


CONCLUSION OF LAW

A right ankle disability was incurred in or aggravated by active service.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board is granting in full the benefit sought on appeal for entitlement to service connection for a right ankle disability.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.




Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for a disability, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Lay evidence may be sufficient by itself to support a claim of service connection. Barr v. Nicholson, 21 Vet. App. 307 (2007).  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994). 

A lay person is competent to provide testimony or statements relating to facts of events that the lay person observed or that is within the realm of his/her personal knowledge.  Id.  Factors for consideration in weighing the credibility of a lay person include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991). "[T]he Board cannot determine that lay testimony or a lay statement lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence in combination with other factors may lead to the determination the lay testimony or statement is not credible.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Analysis

The Veteran alleges that he currently suffers from a right ankle disability as a result of service.  Specifically, he claims that he injured his right ankle in service and that his current right ankle disability is a result of his in-service injury in 1984 and 1985. He therefore believes that service connection is warranted.

A review of the medical evidence reveals that the Veteran has been diagnosed with mild arthritis and inflammation of the right ankle.  As such, the Veteran has a current disability.

With regard to evidence of an in-service disease or injury, during his August 2009 Board hearing on the issue of service connection, the Veteran testified that he fractured his ankle twice in service, once by falling into a pothole in 1983 and once when he was stationed in Korea in 1984.  The Veteran further asserted that he aggravated his injury when he was running in the National Guard in 1991 and further aggravated it upon a motor vehicle accident in 2003.  The Veteran reported that he did not possess any records documenting any of these injuries, with the exception of two photographs which he submitted in June 2007 and May 2008.  The photograph submitted in May 2008 was dated November 1984, and depicted the Veteran with a cast on his foot and a crutch lying beside him.  

Although the STRs are silent for treatment for any injury that occurred in 1984, the RO has noted that the Veteran's STRs from the Veteran's first period of service are unavailable.  Only STRs from his second period of service are associated with his claims file.  Where service medical records were destroyed, the veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, despite the absence of STRs documenting his in-service right ankle injuries, in light of the corroborating paragraph, the Board finds the Veteran competent and credible to report his injuries and concedes that the injury occurred. 

The remaining question is whether a nexus exists between the Veteran's in-service right ankle injury and his current right ankle disability.  

In April 2009, the Veteran was afforded a VA examination at which time the Veteran reported right ankle pain related to his injury in service.  The examiner diagnosed residuals of a right ankle strain, but noted that no evidence of osteoarthritis existed radiographically.  Further, the examiner opined that it was less likely than not that the Veteran's current disability was related to his active duty.  

Approximately a year following the April 2009 VA examination, the Veteran complained again of right foot and ankle pain in April and May 2010.  In April 2010 he was afforded an MRI which revealed chronic inflammatory changes or a bunion of the right foot, with edematous fluid signal adjacent to the first metatarsal joint.  Additionally, cystic changes within the metatarsal head were noted, and the radiographer noted that an osseous avulsion fragment in the right ankle appeared well corticated consistent with a prior injury. 

Pursuant to updated records associated with the claims file, an addendum VA opinion was issued in April 2011.  At that time, the examiner considered all of the Veteran's records, including the April 2010 MRI results and his May 2010 X-ray.  The examiner diagnosed right ankle strain, but concluded that the Veteran's right ankle strain was not related to service because there was no objective evidence to relate the Veteran's current right ankle condition to his time in service.  

The Board notes that it is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App.614 (1992).  In this case, the Board declines to accept the VA examiner's opinion regarding the etiology of the Veteran's right ankle disability as the VA examiner does not sufficiently support her conclusion.  In this regard, the examiner failed to consider the photograph that the Veteran had submitted in May 2008, which the RO had already accepted in concession that the in-service injury occurred.  Further, the examiner did not take into account radiographic findings of a residual injury that may be consistent with the in-service fracture, specifically the note in the April 2010 MRI report regarding the Veteran's prior injury.  Therefore, as the VA opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  

With regard to whether a nexus exists, the Veteran has competently and credibly asserted right ankle symptoms consistent with his current disability that have persisted since service.  His allegations of these particular symptoms have been consistent and appear to be uncontradicted, even by medical findings of record. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Therefore, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claim of entitlement to service connection for a right ankle disability.







ORDER

Entitlement to service connection for a right ankle disability is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


